Citation Nr: 9911829	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder.  He filed a timely notice of 
disagreement, initiating this appeal.  

This claim was originally presented to the Board in December 
1997, at which time it was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran's service department records do not indicate 
that the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or other combat citation.  

2.  The record does not contain adequate supporting evidence 
that the veteran's claimed in-service stressors actually 
occurred.  


CONCLUSION OF LAW

Service connection for post traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for post traumatic 
stress disorder.  According to his written statements, he 
experienced several stressors during military service.  The 
first involved a terrorist attack on U.S. servicemen, 
including the veteran, while they were stationed in Puerto 
Rico.  Next, while on desert training in the Southwest U.S., 
the veteran had to help clean up the remains of an aircraft 
accident.  Also, he witnessed the death of several servicemen 
in a live fire training exercise.  The third claimed stressor 
which occurred during desert training involved the veteran 
entering a burning tent in order save someone trapped inside.  
When the veteran was transferred to Cherry Point, a jet 
crashed into the hanger in which he was working.  Also while 
in Cherry Point, the veteran witnessed the suicide of another 
soldier, who shot himself.  Finally, the veteran lost a close 
friend, Charlie Waters, who died in an aircraft accident.  

In June 1995, the veteran was hospitalized at a VA medical 
center for psychiatric treatment.  Psychological testing 
revealed "many inconsistencies" and evidence he was 
"exaggerating or fabricating at least some of his 
symptoms."  He was diagnosed with adjustment and personality 
disorders, and was discharged in July 1995.  

The veteran was again hospitalized at the VA medical center 
in August 1995.  He complained of depression.  He received 
medication and therapy, and was discharged that same month.  
His diagnoses included adjustment and organic personality 
disorders.  

A September 1995 letter from the veteran's private physician 
was received by the RO.  The physician stated he had treated 
the veteran since January 1994 for depression with suicidal 
ideation.  An initial diagnosis of adjustment disorder was 
given the veteran, and medication was prescribed.  Subsequent 
diagnoses of post traumatic stress disorder and passive-
aggressive personality disorder were also rendered.  

In September 1995, the veteran was given a VA psychiatric 
evaluation.  He reported several in-service stressors, 
including witnessing two aircraft accidents, a mine field 
explosion, a live fire training accident, with injuries, and 
the suicide of a fellow soldier.  Also, he came under attack 
from terrorists in Puerto Rico, and assisted in recovering 
body parts after the aforementioned aircraft accidents.  
Thereafter, the veteran reports he was unaffected by these 
stressors until 1992, when he was assaulted in front of his 
home by the state police.  Subsequently, he has experienced 
nightmares, depressed mood, irritability, anger, and 
increased anxiety and tension.  The VA examiner diagnosed the 
veteran with post traumatic stress disorder.  

The RO considered the evidence of record and, in a May 1996 
rating decision, denied the veteran's claim for service 
connection for post traumatic stress disorder.  He responded 
with a June 1996 notice of disagreement.  His VA Form 9 
substantive appeal was filed in August 1996, at which time he 
requested a personal hearing before a hearing officer at the 
RO.  

In November 1996, the RO sent a letter to the Commandant of 
the U.S. Marine Corps (U.S.M.C.), at U.S.M.C. Headquarters, 
seeking verification information concerning the veteran's 
stressors.  That same month a response was received 
indicating the veteran's claimed stressors could not be 
verified based on the descriptions of record.  Additional 
details would be required in order to fully research these 
incidents.  

The veteran has been receiving outpatient treatment at a 
local VA medical center since approximately May 1996.  Upon 
initial evaluation, he complained of headaches, heartburn, 
and frequent loss of temper.  A diagnosis of post traumatic 
stress disorder was reported by the veteran.  He was begun on 
a schedule of outpatient treatment.  

The veteran was afforded a personal hearing at the RO in 
February 1997.  He reiterated his claimed stressors, and 
stated that he now experiences nightmares, poor 
concentration, and depressed mood, based on those incidents.  
Because he was beaten in the head by the state police in 
1992, he now has a poor recollection of his stressor events, 
according to his testimony.  He was unable to provide any 
additional facts concerning his alleged stressors.  The 
hearing transcript includes the following testimony:

Veteran's Representative:  [Are] there any 
other stressful events such as these plane 
crashes?  [Were] there more plane crashes?

Veteran:  There were more things that happened.   
But like I said, I really, those are the 
only two that I can sort out, and tell you 
straight.  Everything else is just jumbled 
all together.  It's, it's very strange.  
It's, you know, like I said, when I have 
nightmares half the time I can't even make 
out what everything is.    

This claim was initially presented to the Board in December 
1997, at which time it was remanded for additional 
evidentiary development.  In compliance with the Board's 
remand, the RO contacted the veteran via a May 1998 letter 
seeking additional details of his alleged stressors.  He has 
yet to respond.  Also, the veteran's representative contacted 
him and explained that additional facts were needed in order 
for the RO to fully research the claimed in-service 
incidents.  No reply by the veteran to his representative is 
of record.  The case was then returned to the Board.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  38 C.F.R. § 3.304(f) provides that service 
connection for post traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantry Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 
Vet. App. 91, 97 (1993).  

The threshold question in the veteran's claim for service 
connection for post traumatic stress disorder is whether he 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not done so, there is no VA 
duty to assist him in developing his claim, and the claim 
must be denied.  Id.   The veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  The veteran was afforded a VA psychiatric 
examination in September 1995, and a diagnosis of post 
traumatic stress disorder was given.  He also carries a 
diagnosis of post traumatic stress disorder rendered by his 
private physician.  For the purposes of this decision, the 
diagnoses of post traumatic stress disorder, rendered by 
competent medical experts, will be accepted as sufficient 
evidence of a current disability.  The facts of this case 
have been adequately developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

According to his DD-214, the veteran has not received the 
Purple Heart, Combat Infantryman's Badge, or similar combat 
citation indicating participation in combat.  As is noted 
above, these awards will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  He earned 
several commendations and awards, including a meritorious 
unit citation; however, none of his awards is indicative of 
combat.  

Since the record does not establish that the veteran engaged 
in combat with the enemy, it must be determined whether the 
claimed stressors are sufficiently corroborated by service 
records or other sources to establish the occurrence of the 
claimed stressful events.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran has described several stressors, including several 
airplane accidents, a terrorist attack, a soldier's suicide, 
a mine field explosion, and the recovery of human remains.  
While attempts have been made by the RO to verify these 
events with the appropriate military authorities, this 
verification could not be accomplished based on the facts of 
record.  The Board remanded the claim in December 1997 in 
order to afford the veteran an additional opportunity to 
complete his claim, and he provided no additional 
information, despite a January 1998 contact from his 
representative, and a May 1998 letter from the RO.  

If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App.  406 (1991).  Further, if the 
veteran does not provide additional information regarding the 
alleged stressors, there is no way to corroborate, or even 
attempt to corroborate, the information.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The service records do not 
corroborate the veteran's statements, and the veteran has 
supplied only limited details to verify that these stressor 
events took place.  The Board does not consider another 
remand in order to secure additional information to be 
warranted at this time, as the veteran has already been 
presented with such an opportunity in the past.  Furthermore, 
he has been asked about stressors by the RO in several 
written requests.  Thus, no additional possibilities of 
further development exist to warrant a second remand.  

As is noted above, service connection for post traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  An essential element for the 
grant of service connection for post traumatic stress, i.e., 
a verified stressor, is missing in this case.  Although a 
diagnosis of post traumatic stress disorder is of record, 
such diagnosis must be assessed in the context of the entire 
body of evidence.  Here, it does not appear from the evidence 
available that the veteran engaged in combat with an enemy of 
the U.S., and his accounts of alleged stressful events in 
service could not be corroborated by the service records or 
any other source, and he has not provided the additional 
details necessary to such verification.  38 C.F.R. § 3.304(f) 
(1998); see Moreau, 9 Vet. App. 389 (1996); Doran, 6 Vet. 
App. 283, 289 (1994).  In light of the foregoing, the 
preponderance of the evidence is against the veteran's claim 
for service connection for post traumatic stress disorder.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  


ORDER

Service connection for post traumatic stress disorder is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

